UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
--------------------------------------------------------------------- X
                                                                                  7/6/2021
                                                                      :
MIKE WHITE,                                                           :
                                                                      :
                                    Plaintiff,                        :   20-cv-4532 (NSR)
                                                                      :
                  -v-                                                 :       ORDER
                                                                      :
ERIC GUTWEIN; C. STORY; D. VENETOZZI; and T. :
GRIFFIN,                                                              :
                                                                      :
                                    Defendants.                       :
                                                                      X
---------------------------------------------------------------------


NELSON S. ROMÁN, United States District Judge:

        Plaintiff Mike White (“Plaintiff”), proceeding pro se, commenced this action on June 9,

2020 against Defendants Special Hearing Officer Eric Gutwein, Superintendent T. Griffin,

Offender Rehabilitation Counselor C. Story, Commissioner A. Annucci, and Director D.

Venettozzi (collectively, besides Annucci, “Defendants”). (ECF No. 1.) By Order of Service

dated July 10, 2020, the Court dismissed claims against Defendant Commission A. Annucci.

(ECF No. 8.) Subsequently, Defendants sought and were granted leave to move to dismiss

Plaintiff’s complaint on February 11, 2021. (ECF No. 19.) Plaintiff was initially required to

serve his opposition to the motion to dismiss on April 12, 2021, however the Court granted

Plaintiff two extensions: initially extending his opposition deadline until May 3, 2021 (ECF No.

22) before subsequently extending his opposition deadline until June 9, 2021 (ECF No. 27).

        Plaintiff did not serve any opposition to Defendants’ motion to dismiss which was filed

unopposed on June 24, 2021. (See ECF Nos. 29-31.) Around the same time that Plaintiff was

required to serve his opposition, he instead prepared an application for appointment of counsel

that was received by this Court on June 15, 2021. (See ECF No. 28.) The Court has reviewed
the letter from Plaintiff which restates the events giving rise to this action and states that he is

unable to afford counsel, that the case issues are complex and involve video evidence, that a

witness has left the facility, and that he has limited knowledge of the law. (Id.)

        Unlike in criminal proceedings, the Court does not have the power to obligate attorneys

to represent indigent pro se litigants in civil cases. See Mallard v. U.S. Dist. Court for the S. Dist.

of Iowa, 490 U.S. 296, 308 09 (1989). Instead, pursuant to 28 U.S.C. § 1915(e)(1), the Court

may, at its discretion, order that the Pro Se Office request an attorney to represent an indigent

litigant by placing the matter on a list circulated to attorneys who are members of the Court's pro

bono panel. See Palacio v. City of New York, 489 F. Supp. 2d 335, 344 (S.D.N.Y. 2007).

        The Second Circuit set forth the standards governing the appointment of counsel in pro se

cases in Hendricks v. Coughlin, 114 F.3d 390, 392 (2d Cir. 1997), Cooper v. A. Sargenti Co.,

877 F.2d 170, 172 (2d Cir. 1989), and Hodge v. Police Officers, 802 F.2d 58, 60 62 (2d Cir.

1986). These cases direct the district courts to “first determine whether the indigent’s position

seems likely to be of substance,” Hodge, 802 F.2d at 61, and then, if this threshold is met, to

consider “secondary criteria,” including the pro se litigant’s “ability to obtain representation

independently, and his ability to handle the case without assistance in the light of the required

factual investigation, the complexity of the legal issues, and the need for expertly conducted

cross-examination to test veracity.” Cooper, 877 F.2d at 172; accord Hendricks, 114 F.3d at 392

(quoting Hodge, 802 F.2d at 61 62). “Even where the claim is not frivolous, counsel is often

unwarranted where the indigent’s chances of success are extremely slim,” and the Court should

determine whether the pro se litigant’s “position seems likely to be of substance,” or shows

“some chance of success.” Hodge, 802 F.2d at 60 61.



2
       At this early stage of the proceedings, there is no indication that Plaintiff’s position is

likely to be of substance or that there are particularly complex issues requiring the appointment

of pro bono counsel. In short, a more fully developed record will be necessary before it can be

determined whether plaintiff’s chances of success warrant the appointment of counsel.

Accordingly, it is hereby ORDERED that plaintiff’s June 15, 2021 application for the

appointment of counsel is DENIED without prejudice to renewal at such time as the existence of

a potentially meritorious claim may be demonstrated.

       In light of Plaintiff’s apparent decision to focus his efforts on preparing an application for

appointment of counsel to the detriment of his opposition to Defendants’ motion to dismiss, the

Court will nunc pro tunc grant him one additional extension to his deadline to serve an

opposition to Defendants’ motion to dismiss. The Court approves the following modified

briefing schedule: Plaintiff’s opposition is to be served (not filed) on August 9, 2021;

Defendants’ reply is to be served on August 24, 2021. All motion documents (including

Plaintiff's) shall be filed by Defendants on the reply date, August 24, 2021. This is the FINAL

EXTENSION. The parties shall provide two courtesy copies their respective motion papers to

Chambers as the documents are served. As long as Judge Roman’s Emergency Rules remain in

place, Defendants shall provide electronic courtesy copies of all motion papers (including

Plaintiff's) to Chambers via email as the documents are served.

       In light of this Court’s decision to grant Plaintiff one more chance to serve his opposition

to Defendants’ motion to dismiss, the Court denies Defendants’ motion (ECF No. 28) solely in

order to permit Plaintiff a chance to serve his opposition according to the new briefing schedule,

and grants Defendant leave to refile their motion pursuant to the new briefing schedule. In the

event that Plaintiff does not serve any opposition on or before August 9, 2021, or timely seek an

3
